Title: Charles Adams to Abigail Adams, 11 September 1796
From: Adams, Charles
To: Adams, Abigail


          
            My dear Mother
            New York Sepr 11 1796
          
          Your favor of the 6th instant came to hand yesterday. I can give you no certain information respecting Col Smiths affairs He has a vast property in his hands but is very much embarrased for want of money to make his regular payments as they become due Whether on the winding up he will have anything left is what I believe neither he or anyone else knows. He acted on a very large scale and whatever he may think you and I know he is not a Robert Morris.
          Mrs Adams had a short return of the ague but is now very well the child also grows finely and is very healthy I have thought that it might be pleasing to my father and would be a tribute of respect to my venerable grandmother to name our little girl Susanah Boylston which shall be her name if you and my father concur with me in sentiment. It would give me great pleasure and would contribute much to the health and satisfaction of Mrs Adams to pass a few weeks with you but we shall be prevented by prudential reasons. Such is the State of affairs in this City at present European speculations have turned so little to the advantage of many engaged in them that Lawyers are in great demand An absence of one week might deprive me of more business than at another time I should get in three months and as the City is in general remarkably healthy We must postpone our visit this fall. I had letters from both my brothers last week dated the 10th of June Thomas has been very ill of a bilious fever which confined him near four months he has recovered and writes in high spirits The Minister seems also to be

indisposed though I am inclined to think his malady is not dangerous being seated about the region of the heart. He returned from England the latter end of May. I do not know what to make of a conversation I had with Mr King soon after his appointment to England. I met him in the Street He said he supposed I had heard of my brothers appointment I told him I had not, he then informed me that he was appointed Minister Plenipotentiary to Portugal and remarked that though it was more out of the center of information yet he hoped as it was an honorable promotion he would accept it. Since this conversation I have heard nothing about the appointment. My father appears not to know of it and I am quit puzled I should think Mr King would not have made such a declaration unless he had very good ground for it and it appears strange if it is the case that nobody else seems to know anything about the business.
          I forgot to mention to my father that I had his Cujacius in my posesion they are in ten volumes in folio I had to appraise them at the Custom House which I did at ten pounds supposing that to be about the original cost the duty on them I think amounted to about one guinea. Mrs Adams joins me in presenting our respects to my father and yourself.
          Your affectionate son
          
            Chas Adams
          
        